Citation Nr: 1146926	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-47 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of a stroke. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for periodontal disease, for compensation purposes.  

5.  Entitlement to service connection for a dental disorder, other than periodontal disease, for compensation purposes.  

6.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969 and from August 1971 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2008 rating decision, the RO denied service connection for ischemic heart disease (claimed as a heart condition), COPD, residuals of a stroke, and periodontal disease.  In the August 2009 rating decision, the RO denied service connection for PTSD.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, after issuance of an October 2009 statement of the case (SOC), regarding the claims adjudicated in the July 2008 rating decision, and a January 2010 SOC, regarding the claim for service connection for PTSD, the Veteran submitted additional medical evidence, consisting of two letters from his VA physician, in support of his appeal.  This evidence was accompanied by a waiver of RO consideration.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  It appears that, subsequent to submission of this evidence, additional VA treatment records were associated with the claims file in conjunction with a June 2011 rating decision continuing a 20 percent rating for the Veteran's service-connected low back disability and denying service connection for a right thumb injury.  This evidence, regarding the Veteran's low back disability, is not pertinent to the claims currently on appeal.  Thus, while the Veteran has not specifically waived RO consideration of this evidence, a remand for such consideration is unnecessary.  Id.  

The Board notes that, in February 2009, the Veteran filed a claim for service connection for PTSD.  In the August 2009 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (including diagnoses of depression) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Similarly, while, the Veteran filed a claim for service connection for periodontal disease in January 2008, and the July 2008 RO decision denied service connection for periodontal disease, the evidence of record reflects that the Veteran suffered a fracture to one of his teeth during service, and private dental treatment records reflect current bone loss.  As such, the Board finds that, consistent with Clemons, the January 2008 claim for service connection for periodontal disease should be recharacterized more generally as a claim for service connection for a dental disorder.  While further development regarding the claim for service connection for a dental disorder other than periodontal disease is warranted, for reasons that will be discussed below, no further development as regards the claim for service connection for periodontal disease is warranted.  As such, the claims on appeal have been recharacterized as including a claim for service connection for periodontal disease and a claim for service connection for a dental disorder, other than periodontal disease, as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that bifurcation of a claim generally is within the Secretary's discretion).  

As further regards the claim for service connection for a dental disorder, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In the July 2008 rating decision from which this appeal stems, the RO denied service connection for periodontal disease as it is not a disability subject to service connection for VA compensation purposes.  In a rating decision later that month, the RO denied service connection for dental treatment purposes; however, it does not appear that the Veteran was notified of this rating decision.  In any event, in the October 2009 SOC, the RO continued to deny service connection for periodontal disease on the basis that it is not a disability subject to service connection for compensation purposes.  Accordingly, the Board has characterized this issue on appeal as reflected on the title page.  The matter of entitlement to service connection for a dental disorder, for treatment purposes, is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include properly notifying the Veteran and his representative of the July 2008 denial of service connection for dental treatment purposes.   

The decision denying service connection for periodontal disease, for compensation purposes, is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Periodontal disease is not a dental disorder for which service-connected compensation is payable.  




CONCLUSION OF LAW

Service connection for periodontal disease, for compensation purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, in a January 2008 letter, the Veteran was notified of the general provisions of the VCAA.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  While, in this letter, the RO characterized the issue for consideration as entitlement to periodontal treatment, as will be discussed below, this claim is being denied as a matter of law.  Additional VCAA notice in regard to this claim is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Factual Background and Analysis

The Veteran contends that he has periodontal disease related to service.  During the May 2011 hearing, he testified that, during service, he had a gold tooth which came out and, when it was replaced, it was put in backwards.  He added that he had been having a lot of decay.  He testified that he lost two or three teeth during service, but no longer had any teeth, as they kept falling out.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

Service treatment records reflect that the Veteran was missing teeth numbers 1, 14, 16, 17, and 32 when he underwent initial dental examination in December 1966.  It appears that tooth number 30 was extracted later that month.  He had root canal therapy in tooth number 7 in May 1969.  The next day, the Veteran presented to the Kirk Army Hospital because of pain and swelling following his root canal.  The diagnosis was post-operative reaction to dental procedure and the Veteran was advised to return to the dental clinic if his difficulties continued.  The service treatment records from the Veteran's second period of service reflect that he Veteran was seen for a smooth fracture of tooth number 9 in June 1972 and had tooth number 18 extracted because of nonrestorable caries in March 1973.  

A private dental treatment record, dated in May 2007, reflects that the Veteran had bone loss as regards his teeth, and had interferences with occlusion as a result of missing teeth.  His periodontal health was described as poor.  In July 2007, the dentist, Dr. I.D., recommended upper and lower partial dentures, a periodontal evaluation, and scaling by a specialist.  In April 2008, the Veteran submitted X-ray images from Dr. I.D., which he stated demonstrated periodontal disease, which needed to be treated.  

In the July 2008 rating decision, the RO found that the treatment records from Dr. I.D. noted treatment for periodontal disease, but that such was not a condition subject to service connection.  

As noted above, periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  As noted in the introduction, a claim for service connection for a dental disorder, other than periodontal disease, is being remanded for further development.  

Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for periodontal disease.  Under these circumstances, the Board must deny the claim for service connection for periodontal disease, for compensation purposes, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for periodontal disease, for compensation purposes, is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As an initial matter, the record reflects that there are outstanding treatment records which are pertinent to the claims remaining on appeal.  

Treatment records from the Tampa VA Medical Center (VAMC) currently associated with the claims file consist of records dated from February 1975 to April 1976, a record from April 1981, records dated from January 1997 to January 2004, and records dated from March 2007 to April 2011.  

Review of the claims file reflects that, in July 1976, the RO requested records from August 1975 to the present.  The records dated from February 1975 to April 1976 were furnished pursuant to this request.  In February 1982, the RO requested records from February 1981 to the present.  The April 1981 record was furnished pursuant to this request.  In June 2003, the RO printed VA treatment records dated from August 1998 to March 2003.  In January 2008, the Veteran submitted copies of VA treatment records dated from January 1997 to August 1998.  In support of his claim for service connection for a heart disorder, in January 2008, the Veteran submitted a November 2007 letter from his VA provider, advising him that his stress test was positive and he was being referred to cardiology.  The Veteran also submitted several copies of the November 2007 stress test report.  In May 2008, the RO printed VA treatment records dated from March 2007 to April 2008.  The RO subsequently printed VA treatment records dated from October 2007 to April 2011.  Social Security Administration (SSA) records include VA treatment records dated from June 2002 to January 2004.  

Despite the fact that the aforementioned evidence is of record, the claims file reflects that there are outstanding VA treatment records.  In this regard, in March 2008, the Veteran submitted a letter from his VA provider, in which she stated that the Veteran had been followed in the Tampa VAMC ambulatory care department since 1997.  She noted that he had a history of several disorders, including hypertension, COPD, and depression.  She added that the Veteran had routine physician visits every six months.  Additionally, during the May 2011 hearing, the Veteran testified that he had been going to the Tampa VAMC for the past 30 years.  

In a November 2009 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran reported receiving treatment at the Tampa VAMC in May 1976 (for nervousness and sleeplessness), in August 1982 (for anxiety and nervousness), and in October 2005 (for nerves).  The VA treatment note from January 1997 included in the VA treatment records dated from January 1997 to August 1998 is incomplete.  The portion of this note which is of record makes reference to an October 1996 CT scan of the chest, which revealed a suspicious opacity in the right lung field.  A May 1998 VA treatment record indicates that the Veteran had a work-up for his right lung mass pending from two years earlier, but he failed to return to the VAMC.  An October 2002 VA treatment record reflects that the Veteran gave a history of a possible cerebrovascular accident two to three years earlier, at which time he developed right arm paralysis and was admitted to the VAMC, although the physician noted that there were no electronic progress notes indicating admission at that facility.  A July 2003 radiology report reflects that the previous X-ray, from February 1988, had been destroyed.  A March 2007 VA treatment record reflects that the Veteran was issued Levalbuteral for shortness of breath in September 2006 and was issued medications for high blood pressure in November 2006.  During treatment in October 2007, a VA psychiatrist noted that the Veteran had made no mention of PTSD or trauma during the previous year, and referenced notes from October, November, and December 2006.  

The foregoing evidence indicates that the Veteran received VA treatment during the period from April 1976 to January 1997 (in addition to his April 1981 treatment for low back pain which is currently of record), and also received treatment during the period from January 2004 to March 2007.  As any records of VA treatment during these periods, and since April 2011, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  A July 2003 VA treatment record notes that records from the Veteran's previous private physician revealed elevated blood pressure.  No private treatment records dated prior to February 2007 are currently associated with the claims file.  As such, on remand, the AMC/RO should attempt to obtain any outstanding pertinent private treatment records.  

As regards the claim for service connection for a dental disorder other than periodontal disease, in February 2008, the Veteran filed a VA Form 21-4142 in which he reported that he had received treatment at the Hillsborough County Dental Research Clinic from 2003 to 2008.  He added that he had all of his teeth removed at this facility.  While the claims file includes dental X-ray images, apparently from this facility, dated from February 2007 to January 2008, no actual treatment records from this facility have been obtained, and there is no indication that the RO has requested these records.  On remand, the AMC/RO should attempt to obtain treatment records from this facility.  

In addition to the foregoing, the Board finds that VA examinations regarding the claims for service connection for COPD, a psychiatric disorder, and a dental disorder other than periodontal disease would be helpful in adjudicating these claims.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

During the May 2011 hearing, the Veteran testified that he had breathing problems in service because he was around a lot of smoke, dust, and smog.  Service treatment records include complaints regarding and treatment for upper respiratory infections.  In December 1971, the Veteran presented for treatment for an irritated right eye, and complained of smoke getting in his eyes two days earlier.  Post-service records of VA and private treatment reflect current diagnoses of and treatment for COPD.  In light of the Veteran's reports of breathing problems in service, the evidence of in-service upper respiratory infections, and the current findings of COPD, the Board finds that a VA examination and opinion, by an appropriate physician, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Similarly, as regards his claimed psychiatric disorder, during the May 2011 hearing, the Veteran asserted that his nervous condition began during service.  He testified that he was nervous during service, and was given nerve pills, and added that he had been seeking treatment for psychological symptoms since after getting out of service.  Service treatment records reflect that the Veteran presented in August 1968 with a complaint of an inability to sleep, although he denied any emotional problem at that time.  He was given medication.  A post-service record of VA treatment dated in April 1976 reflects an assessment of anxiety.  More recent records of VA treatment include findings of depression.  In light of the evidence of record, the Board finds that a VA examination would also be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

As regards the claim for a dental disorder, other than periodontal disease, as indicated above, service treatment records indicate that the Veteran was seen for a smooth fracture of tooth number 9 in June 1972.  Additionally, the May 2007 record of private dental treatment currently associated with the claims file includes a finding of bone loss.  Although the Veteran has not specifically reported in-service dental trauma, the note of a fracture to tooth number 9 suggests the possibility of such trauma.  Accordingly, on remand, he should be afforded a VA dental examination to obtain a medical opinion regarding whether he has any current dental disorder resulting from in-service dental trauma.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

The Board notes that, while the January 2008 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for periodontal disease (although characterized as a claim for periodontal treatment), and an April 2009 VCAA letter advised him of the information and evidence necessary to substantiate a claim for service connection for PTSD, in light of the of the recharacterization of these claims, he should be furnished VCAA notice regarding the expanded claims.

Finally, in addition to the actions requested above, the AMC/RO should also undertake any other development deemed warranted prior to adjudicating the claims on appeal.  Such development may include arranging for the Veteran to undergo a VA examination as regards the claimed heart disorder and/or residuals of a stroke if any of the evidence associated with the claims file on remand suggests a nexus between these claimed disabilities and service.  See McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a psychiatric disorder and his claim for service connection for a dental disorder, other than periodontal disease, for compensation purposes.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities remaining on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the Tampa VAMC, dated from April 1976 to January 1997, from January 2004 to March 2007, and since April 2011.  The AMC/RO should also take necessary actions to request private treatment records from the private physician referenced during VA treatment in July 2003 and records from the Hillsborough County Dental Research Clinic, dated from 2003 to 2008.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current COPD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current respiratory disorder, including COPD.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current psychiatric disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

If the examiner renders a diagnosis of PTSD, he or she should clearly explain how the diagnostic criteria are met, to include identification of the stressor underlying the diagnosis and discussion of whether any reported stressor(s) relate to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD.  The examiner should also comment upon the link between any such stressor(s) and the Veteran's symptoms.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After all available records have been associated with the claims file, the Veteran should be afforded a VA dental examination to determine the etiology of any current dental disorder, other than periodontal disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current dental disorder, other than periodontal disease.  The examiner should specifically indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis.  In regard to any diagnosed dental disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include any dental trauma therein.  The examiner should consider and address the report of a smooth fracture to tooth number 9 in June 1972.  He or she should also comment as to whether any loss of teeth is the result of periodontal disease.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7. After completing the requested actions, and any additional development deemed warranted (to include arranging for the Veteran to undergo VA examination as regards the claimed heart disorder and/or residuals of a stroke, if warranted), re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


